Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed October 21, 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of sub-pulses” within the pulse duration (claim 14)  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“vibrating mechanism” in claims 1, 3-7 and 10.
“corresponding system” in claims 16,18.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-7, 10-11, 13 and 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henley et al. (US 2014/0288373, hereinafter “Henley”).
As to claim 1, Henley et al. discloses a system comprising:
a coherent light source (130, Fig.1A; “emitter”, Fig.6) for emitting pulses of coherent light ([0019], [0037]); 
a fiber optic bundle (160, Fig.1A) connected to the coherent light source (connects to 130, Fig.1A); 
an image sensor (imaging sensor 142 of imaging device 140, Figs.1A,1B) comprising a pixel array for sensing reflected electromagnetic radiation ([0031]); 
a vibrating mechanism (vibrating mechanism 170, Fig.1A) attached to the fiber optic bundle (Fig.1A,2); and 
a controller (controller 120) in electronic communication with the coherent light source and the image sensor ([0023]) and configured to synchronize timing of the coherent light source and the image sensor ([0037]: emitter operates to correspond with operation and timing of pixel array); 
wherein at least a portion of the pulses of coherent light emitted by the coherent light source comprises one or more of: electromagnetic radiation having a wavelength from about 770 nm to about 790 nm; or electromagnetic radiation having a wavelength from about 795 nm to about 815 nm (coherent light source can operate in the infrared spectrum, [0004],[0037],[0045], the infrared spectrum would comprise the near-infrared wavelengths as recited above).
	As to claim 2, the vibrating mechanism comprises one or more of a mechanical motor, a piezoelectric crystal, an oscillator, or a resonator component ([0025]).
	As to claim 3, the controller is further in electronic communication with the vibrating mechanism and is further configured to control operation of the vibrating mechanism such that the coherency of the pulses of coherent light is reduced (vibration cause loss of coherency, [0021])
	As to claim 4, the controller is further configured to control the operation of the vibrating mechanism such that speckle caused at least in part by the coherency of the pulses of coherent light is not visible to a user in an exposure frame generated by the image sensor (removes speckle from an image frame, [0031]).
	As to claim 5, a sleeve (sleeve 178, Fig.2, [0025]) for coupling a first fiber optic portion (160a) of the fiber optic bundle to a second fiber optic portion (160b) of the fiber optic bundle; and a housing (connector 172) of the vibrating mechanism configured to house a vibrating device (vibrating mechanism 174 contained in cavity 176, Fig.2), wherein the vibrating device comprises one or more of a mechanical motor, a piezoelectric crystal. an oscillator, or a resonator component [0030]); wherein the housing of the vibrating mechanism is attached to the sleeve (shown attached in Fig.3).
	As to claim 6, the vibrating mechanism is the only vibrating mechanism attached to the fiber optic bundle (only one shown in Fig.3), and wherein the vibrating mechanism vibrates each of the first fiber optic portion and the second fiber optic portion (Fig.3, [0025]).
	As to claim 7, the vibrating mechanism is configured to vibrate the fiber optic bundle such that at least one pulse of coherent light of the pulses of coherent light transmitted on the fiber optic bundle loses coherency momentarily as the geometry of the path travelled by the pulse of coherent light is changed by vibration of the vibrating mechanism ([0026]).
	As to claim 10, the vibrating mechanism introduces a vibration stimulus to the fiber optic bundle to cause a series of changes to the path geometry of the fiber optic bundle ([0026]); and wherein the series of changes to the path geometry are performed at a high frequency such that an observable speckle pattern in an exposure frame generated by the image sensor is substantially removed ([0021]-[0022]).
	As to claim 11, the image sensor is configured to generate a plurality of exposure frames, wherein each of the plurality of exposure frames corresponds to a pulse of coherent light emitted by the coherent light source ([0037]).
As to claim 13, at least a portion of the pulses of coherent light emitted by the coherent light source is a fluorescence excitation wavelength (any wavelength can be a fluorescence excitation wavelength depending on the object intended to be fluoresced) for fluorescing a reagent, wherein the fluorescence excitation wavelength comprises one or more of: the electromagnetic radiation having the wavelength from about 770 nm to about 790 nm; or the electromagnetic radiation having the wavelength from about 795 nm to about 815 nm (coherent light source can operate in the infrared spectrum, [0004],[0037],[0045], which would encompass the near-infrared wavelengths as recited above).
	As to claim 21, wherein two or more pulses of coherent light emitted by the coherent light source result in two or more instances of reflected electromagnetic radiation that are sensed by the pixel array to generate two or more exposure frames that are combined to form an image frame (exposure frames corresponding to pulses of different wavelengths of light are combined to form a single image frame, [0037]).
	As to claim 22, wherein the image sensor comprises a first image sensor and a second image sensor such that the image sensor can generate a three-dimensional image (the image sensor can comprise a first and second image sensor for producing 3D images, [0040]-[0041]).
	As to claim 23, wherein the coherent light source is configured to emit a sequence of pulses of coherent light repeatedly sufficient for generating a video stream comprising a plurality of image frames, wherein each image frame in the video stream comprises data from a plurality of exposure frames, and wherein each of the exposure frames corresponds to a pulse of coherent light ([0037)].
	As to claim 24, wherein the pulses of coherent light are emitted in a pattern of varying wavelengths of electromagnetic radiation, and wherein the coherent light source repeats the pattern of varying wavelengths of electromagnetic radiation ([0037]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henley et al. (US 2014/0288373, hereinafter “Henley”) in view of Talbert et al. (US 2014/0268860, hereinafter “Talbert”) and further in view of Blanquart et al. (US 2014/0163319, hereinafter “Blanquart”).
As to claim 8, Henley, as set forth above with respect to claim 1, discloses that the coherent light source comprises a plurality of laser bundles comprising a red laser bundle, a green laser bundle and a blue laser bundle [0037] but fails to disclose that each laser bundle includes a plurality of laser units.  However, Talbert teaches, in a similar illumination system for imaging in light deficient environments, e.g. endoscopic environments ([0003],[0025]), that the laser bundle typically comprises a plurality of lasers (e.g. laser 155, Fig.1 comprises plurality of lasers, Fig.2,7, [0022],[0023]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided each of the laser bundles of Henley with a plurality of laser units, as taught by Talbert, because one of ordinary skill would recognize that this might be necessary to ensure the desired light output level for each bundle (i.e. for each wavelength).
Further as to claim 8, Henley teaches that the coherent light source can comprise three laser bundles that emit red/red chrominance light, green/luminance light and blue/blue chrominance light (or other combinations of other wavelengths of light, [0035]-[0037], [0088]), but fails to teach the three laser bundles (red/red chrominance ,green/luminance, blue/blue chrominance) in combination with a fourth laser bundle (fluorescence bundle) for emitting a fluorescence wavelength.  However, Blanquart teaches, in a similar endoscopic imaging system using laser emitters to pulse red/red chrominance, green/luminance and blue/blue chrominance wavelengths (see Fig.1, [0045]), that an additional laser bundle can be combined with the red, green and blue emitter to emit an infrared (IR) wavelength range ([0076]-[0085]; any wavelength range can be a fluorescence excitation wavelength(s) depending on the object intended to be fluoresced, so the IR laser bundle could be considered as a “fluorescence bundle”).  Blanquart teaches that inclusion of a fourth IR wavelength in the pulse cycle can allow certain aspects of the scene to be emphasized or highlighted ([0085]-[0086]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a fourth fluorescence (IR) laser bundle in combination with the red, green and blue laser bundles or order to allow images that emphasize or highlight certain aspects of the scene being imaged.  
As to claim 15, one or more of the pulses of coherent light emitted by the coherent light source comprises electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single sub-pulse (as modified above in view of Talbert, since each laser bundle will include multiple (two or more) laser units, two or more wavelengths will be simultaneously emitted with each pulse of each bundle).

7.	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henley et al. (US 2014/0288373, hereinafter “Henley”) in view of Talbert et al. (US 2014/0268860, hereinafter “Talbert”) and Blanquart et al. (US 2014/0163319, hereinafter “Blanquart”), as set forth above with respect to claim 8, and further in view of Kang et al. (US 2018/0000401, hereafter “Kang”).
	Henley in view of Talbert and Blanquart, as set forth above with respect to claim 8, provides for a fourth fluorescence bundle for emitting a fluorescence wavelength somewhere in the infrared spectrum, but fails to specifically teach that the fluorescence bundle emits light having a wavelength from about 770 nm to about 815 nm.  One of ordinary skill in the art would obviously recognize that the specific fluorescence excitation wavelength for a light source depends on the target intended to be excited.  Indocyanine green (ICG) is a well known fluorescent dye used to target structures in internal human tissue (Kang: [0006],[0017]) that can be excited at a wavelength of about 780-820 nm (Kang: Fig,.3, [0069], 800+/-20nm).  In view of this known information, and because Henley does not specify the target intended to be fluoresced, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the fluorescent bundle with the ability to emit light at a wavelength between about 770 nm to about 815 nm in order to provide the predictable result of allowing the fluorescence bundle to excite the well known fluorescent dye ICG for improved visualization of a target site.

Claim(s) 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henley et al. (US 2014/0288373, hereinafter “Henley”) in view of Blanquart et al. (US 2014/0163319, hereinafter “Blanquart”).
As to claim 12, Henley, as set forth above with respect to claim 11, discloses that the pixel array generates the exposure frames ([0037]) but fails to disclose that such exposure frames are generated during a readout period of the pixel array, wherein the readout period is a duration of time when active pixels in the pixel array are read.  However, Blanquart teaches what is conventionally known in the image sensor art—exposure frames are generated during a readout period for the pixels (e.g. note frame readout period, [0064]).  Since Henley does not provide the particulars of the image sensor functioning to form the images, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a imaging technique known in the art, and specifically as taught by Blanquart.
As to claim 20, Henley, as set forth above with respect to claim 20, discloses that the the light emitter is pulsed to correspond to the operation and functionality of the pixel array of the image sensor but fails to disclose the particulars, and specifically that the controller is configured to synchronize timing of the pulses of coherent light during a blanking period of the image sensor, wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array.  However, Blanquart teaches what is conventionally known in the image senor art—to synchronize timing of the pulses of light during a blanking period of the image sensor (e.g. may pulse during blanking portion, [0065]).  Since Henley does not provide the particulars of the image sensor functioning to form the images, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a imaging technique known in the art, and specifically as taught by Blanquart

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henley et al. (US 2014/0288373, hereinafter “Henley”) in view of Sprague et al. (US 2007/0086495, hereinafter “Sprague”).
As to claim 14, Henley, as set forth above with respect to claim 1, fails to disclose that the coherent light source is configured to emit a plurality of sub-pulses of coherent light having a duration shorter than the pulse duration.  However, as is known in the coherent light source (laser) art, emitting a pulse of light comprising sub-pulses can aid in maintaining temperature, compensate for temperature variations, and stabilization of optical power output.  Sprague is just one of numerous references that teaches providing sub-pulses within the pulse (see Fig.11, [0058]-[0060]) to maintain temperature in a desired range and therefore stabilize optical power output ([0009]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the laser emitters of Henley to emit sub-pulses during a normal pulse duration in order to advantageously stabilize power output by compensating for temperature variations, as taught by Sprague.

Claim(s) 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henley et al. (US 2014/0288373, hereinafter “Henley”) in view of Sugano et al. (US 2015/0042774, hereinafter “Sugano”).
As to claim 16, 18 and 19, Henley, as set forth above with respect claim 1, further discloses at least a portion of the pulses of coherent light emitted by the coherent light source is a fluorescence excitation emission (any wavelength range, e.g. the infrared spectrum, can be a fluorescence excitation wavelength(s) depending on the object intended to be fluoresced) that results in a fluorescence exposure frame created by the image sensor (the image sensor generates exposure frames, [0037], any one exposure frame constituting a “fluorescence exposure frame” depending on characteristics of the objected being illuminated, e.g. indocyanine green (ICG) is excited at a center wavelength around 805 nm and fluoresces at a center wavelength of 835 nm).  However, Henley fails to disclose that the controller is configured to provide the fluorescence exposure frame to a corresponding system that determines a location of a critical tissue structure within a scene based on the fluorescence exposure frame, receive the location of the critical tissue structure from the corresponding system, generate an overlay frame comprising the location of the critical tissue structure; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene.
Sugano teaches, in the endoscope art, that it is known to send exposure frames (images, see “Fluorescent image signal” in Fig.4) to a corresponding system (e.g. image processing circuitry, such as circuits 33b-33l, Fig.4) that determines a location of a critical tissue structure within a scene based on the exposure frame (fluorescing tissue structure is located in the image and received by the circuitry, note specific area 150 in frame 147, Fig.5, [0076]), generates an overlay frame comprising the location of the critical tissue structure (see contour-extracted image 148, Fig.5 that indicates the location of the tissue structure in the frame, [0077]), and combines the overlay frame (148, Fig.5) with a color image frame (146, Fig.5) to indicate the location of the tissue structure (image synthesizing portion 33l, Fig.4, combines the overlay frame (148) with the normal color image (146) to create a combined image (151, Fig.5, [0076]-[0078]).  Sugano teaches that performing such process with the image frames allows a target tissue structure to be displayed in a more visible manner ([0009]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have performed the process taught by Sugano one the image frames of Henley in order to improve visualization of a target tissue structure.  Sugano teaches that the tissue structure can be a blood vessel or diseased tissue ([0077]) but any tissue structure can be the object of examination.
As to claim 17, the fluorescence excitation emission comprises each of: the electromagnetic radiation having the wavelength from about 770 nm to about 790 nm; and the electromagnetic radiation having the wavelength from about 795 nm to about 815 nm (Henley: coherent light source can operate in the infrared spectrum, [0004],[0037],[0045], the infrared spectrum comprises the near-infrared wavelengths as recited above).

Claim(s) 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henley et al. (US 2014/0288373, hereinafter “Henley”) in view of Blanquart et al. (US 2014/0163319, hereinafter “Blanquart”).
As to claims 25 and 26, Henley teaches that the coherent light source can comprise three laser bundles that emit red/red chrominance light, green/luminance light and blue/blue chrominance light (or other combinations of other wavelengths of light, [0035]-[0037], [0088]), but fails to teach the three laser bundles (red/red chrominance ,green/luminance, blue/blue chrominance) in combination with a fourth laser bundle (fluorescence bundle) for emitting a fluorescence wavelength.  However, Blanquart teaches, in a similar endoscopic imaging system using laser emitters to pulse red/red chrominance, green/luminance and blue/blue chrominance wavelengths (see Fig.1, [0045]), that an additional laser bundle can be combined with the red, green and blue emitter to emit an infrared (IR) wavelength range ([0076]-[0085]; any wavelength range can be a fluorescence excitation wavelength(s) depending on the object intended to be fluoresced, so the IR laser bundle could be considered as a “fluorescence bundle”).  Blanquart teaches that inclusion of a fourth IR wavelength in the pulse cycle can allow certain aspects of the scene to be emphasized or highlighted ([0085]-[0086]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a fourth fluorescence (IR) laser bundle in combination with the red, green and blue laser bundles or order to allow images that emphasize or highlight certain aspects of the scene being imaged.  Given the inclusion of a fluorescence wavelength light pulse with the red, green and blue pulses, as taught by Blanquart, Henley’s device will produce images corresponding to each of the red/red chrominance, green/luminance, blue/blue chrominance, and fluorescence pulses ([0037]) which would allow for such images to be combined (can be processed to generate a RGB/YCbCr image frame comprising an overlay of fluorescence image data), as recited in claims 25 and 26.

Claim(s) 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henley et al. (US 2014/0288373, hereinafter “Henley”) in view of Kang et al. (US 2018/0000401, hereafter “Kang”).
As to claims 27 and 28, Henley, as set forth above with respect to claim 1, discloses a coherent light source that can operate in the infrared spectrum ([0004],[0037],[0045]) but fails to disclose a filter that filters electromagnetic radiation having a wavelength from about 770 to about 815 nm.  One of ordinary skill in the art would obviously recognize that the specific infrared fluorescence excitation wavelength for a light source depends on the target intended to be excited.  Indocyanine green (ICG) is a well known fluorescent dye used to target structures in internal human tissue (Kang: [0006],[0017]) that can be excited at an infrared wavelength of about 780-820 nm (Kang: Fig,.3, [0069], 800+/-20nm).  In view of this known information, and because Henley does not specify the target intended to be fluoresced, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the fluorescent bundle with the ability to emit light at a wavelength between about 770 nm to about 815 nm in order to provide the predictable result of allowing the fluorescence bundle to excite the well known fluorescent dye ICG for improved visualization of a target site.
Kang also teaches that, when illuminating a target with a fluorescent excitation wavelength, to provide a light shielding filter to prevent the fluorescent excitation wavelength from interfering with the fluorescent emission wavelength intended to be imaged ([0076]-[0077]), such light shielding filter blocking light at the fluorescent excitation wavelength (in this case, such filter will block a wavelength in the range of 780-820 nm).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a filter that filters the fluorescent excitation wavelength of the light source (780-820 nm) in order to prevent light from the light source from interfering with images of the fluorescence.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See references cited on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769. The examiner can normally be reached Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795